EXHIBIT 10.1
 
 
AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE




THIS AMENDMENT TO AMENDED AND RESTATED PROMISSORYNOTE (this "Amendment") is
dated June 29, 2016, to be effective as of May 31, 2016,by and between
HEALTHWAREHOUSE.COM, INC., a Delaware corporation, HWAREH.COM, INC., a Delaware
corporation, and HOCKS.COM, INC., an Ohio corporation, jointly and severally,
(collectively, "Borrower"), and MELROSE CAPITAL ADVISORS, LLC, an Ohio limited
liability company (together with its successors and assigns, "Lender").


WHEREAS, Borrower executed an Amended and Restated PromissoryNote dated January
14, 2016, payable to the order of Lender in the principal amount of
$1,000,000.00(together with all previous amendments or modifications thereto,
the "Note");


WHEREAS,Borrower and Lender desire to amend the Note as provided for below;


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:


1.        The Note is hereby amended as follows:


a.        Section 2 of the Note amended to extend the Maturity Date from May 31,
2016 to August 31, 2016.
 
b.        The first paragraph of Section 3 of the Note is amended and restated
in its entirety asfollows:
 
This Note is executed in connection with and is secured by any and all documents
and instruments now or in the future given to the Lender to evidence or secure
the loans hereunder (collectively, the "Loan Documents"), including but not
limited to the following: (i) Security Agreement from HEALTHWAREHOUSE.COM, INC.,
HWAREH.COM, INC. and HOCKS.COM, INC., dated March 28, 2013, covering all
business assets, including but not limited to accounts, inventory, equipment,
deposit accounts and general intangibles, and (ii) Deposit Account Control
Agreement dated October 22, 2015 between Borrower, Lender and Cheviot Savings
Bank with respect to Borrower's deposit accounts, as restated by a Deposit
Account Control Agreement to be entered into between MainSource Bank, successor
in interest to Cheviot Savings Bank, Borrower and Lender, with respect to
Borrower's deposit accounts at MainSource Bank ((i) and (ii), collectively, the
"Collateral").


c.        A new subsection (e) is added to Section 6 of the Note, Affirmative
Covenants, as follows:
 
(e)        Borrower will cause MainSource Bank to enter into a Deposit
AccountControl Agreement with Lender and Borrower withrespect to Borrower's
accounts at MainSource Bank, in form and substance satisfactory to Lender, by
July 8, 2016.  Further, Borrower will direct its credit card processor to direct
the proceeds of its credit card receipts to a cash collateral account at
MainSource Bank controlled by Lender, by July 8, 2016.
 
 
 
 
 
Page 1 of 3

--------------------------------------------------------------------------------

 
 

 
d.       Section 8 of the Note, Financial Covenants, is amended and restated in
its entirety as follows:


8.       Financial Covenants.  Borrower agrees that until this Note is repaid in
full, Borrower will comply with the following financial covenants ("Financial
Covenants"):


(a)      Borrower will not permit its Adjusted EBITDAS at the end of each fiscal
quarter to be less than the following:

Fiscal Quarter Ending
Minimum Adjusted EBITDAS
   
June 30, 2016
$ (50,000)

 
For the purpose of this Section 8, Adjusted EBITDAS shall be defined as Net
Income before interest expense, taxes, and non-cash expenses including
depreciation and amortization and all stock based compensation expense.


2.       Capitalized terms used and not otherwise defined herein will have the
meanings set forth in the Note.


3.       Borrower hereby certifies that: (a) all of its representations and
warranties in the Note are  true and correct as of the date of this Amendment,
except for the following:  under Section 4(b), a lawsuit has been filed against
the Borrower by Taft Stettinius & Hollister LLP in the Hamilton County Court of
Common Pleas seeking payment for legal fees and expenses in the amount of
$936,777.61, plus interest; (b) no Event of Default or event which, with the
passage of time or the giving of notice or both, would constitute an Event of
Default, exists under the Note and(c) this Amendment has been executed and
delivered so that it constitutes the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms.  Borrower confirms that the
Obligations remain outstanding without defense, set off, counterclaim, discount
or charge of any kind as of the date of this Amendment.


4.       This Amendment is a continuation of the Note and shall not be construed
as a novation or extinguishment of the obligations arising under the Note as
originally issued, and the issuance of this Amendment shall not affect the
priority of any security interest granted in connection with the Note.  The
execution of this Amendment shall not be deemed to be a waiver of any default or
Event of Default.


5.       Borrower hereby confirms that the collateral for the Note, including
but not limited to the Security Agreement from HEALTHWAREHOUSE.COM, INC.,
HWAREH.COM, INC and HOCKS.COM, INC. dated March 28, 2013,covering all business
assets, including but not limited to accounts, inventory, equipment , deposit
accountsand general intangibles and (ii) Deposit Account Control Agreement dated
October 22, 2015 between Borrower, Lender and Cheviot Savings Bank with respect
to Borrower's deposit accounts(the "Collateral"), shall continue unimpaired and
in full force and effect.


6.       This Amendment may be signed in any number of counterpart copies and by
the parties hereto on separate counterparts, but all such copies shall
constitute one and the same instrument.


7.       This Amendment will be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns.
 
8.        Except as expressly modified hereby, the Note remains unaltered and in
full force and effect.  This Amendment shall be considered an integral part of
the Note, and all references to the Note in the Note itself or any other loan
documents shall, on and after the date of this Amendment, be deemed to be
references to the Note as amended by this Amendment. Borrower acknowledges that
Lender has made no oral representations to Borrower with respect to the Note and
this Amendment thereto and that all prior understandings between the parties are
merged into the Note as amended by this Amendment.
 
 
 
 
Page 2 of 3

--------------------------------------------------------------------------------

 


 
9.        WAIVER OF JURY TRIAL.   BORROWER HEREBY WAIVES THE RIGHT TO TRIAL BY
JURY OF ANY MATTERS ARISING OUT OF THIS NOTE.


10.      CONFESSION OF JUDGMENT.  Borrower authorizes any attorney to appear in
any court of record in or of the State of Ohio, after this Note becomes due and
payable, whether by its terms or upon default, to waive service of process and
enter judgment by confession against Borrower in favor of Lender or any holder
hereof for the outstanding principal of and accrued but unpaid interest on this
Note, plus all costs of collection, including, without limitation, court costs
and reasonable attorney's fees, and thereby to waive and release all errors in
the proceedings and judgment, and all rights of appeal from such judgment and
stay of execution.  Stay of execution and all exemptions are hereby waived. 
Borrower also agrees that the attorney acting for Borrower as set forth in this
paragraph may be compensated by Lender for such services, and Borrower waives
any conflict of interest caused by such representation and compensation
arrangement.  If an obligation is referred to an attorney for collection, and
the payment is obtained without the entry of a judgment, the obligors will pay
to Lender its attorneys' fees.


WARNING - BY SIGNING THIS PAPER, YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL.  IF YOU DO NOT PAY ON TIME, A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT
OR ANY OTHER CAUSE.


HEALTHWAREHOUSE.COM, INC.
 
a Delaware corporation
             
By:  /s/          Lalit
Dhadphale                                                                      
 
Print Name:  Lalit Dhadphale
 
Title:             President & CEO
     
HWAREH.COM, INC.,
HOCKS.COM, INC.,
a Delaware corporation
an Ohio corporation
           
By:  /s/         Lalit
Dhadphale                                                                       
By: /s/           Lalit
Dhadphale                                                               
Print Name: Lalit Dhadphale
Print Name:  Lalit Dhadphale
Title:             President & CEO
Title:             President & CEO
   
MELROSE CAPITAL ADVISORS, LLC
             
By:  /s/         Timothy E.
Reilly                                                                      
 
                      Timothy E. Reilly, Managing Member
 


 
 
 
 
 
Page 3 of 3

--------------------------------------------------------------------------------

 